TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00662-CV


Chris Traylor, in his official capacity as Commissioner of the Texas Department of Aging
and Disability Services and Thomas Suehs, in his official capacity as Executive
Commissioner of the Texas Health and Human Services Commission, Appellants

v.

Angels of Care Senior Home Health Care Corporation; and John Clark, by and through
his Guardian, Steve Clark, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-10-001235, HONORABLE GISELA TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Chris Traylor, in his official capacity as Commissioner of the Texas
Department of Aging and Disability Services, and Thomas Suehs, in his official capacity as
Executive Commissioner of the Texas Health and Human Services Commission, filed their notice
of appeal on  September 30, 2010.  On that same day, in order to preserve the parties' rights until
disposition of this appeal from an interlocutory order, this Court entered an injunction order
temporarily restraining and enjoining the Texas Department of Aging and Disability Services,
Commissioner Chris Traylor, and their employees and agents from terminating or allowing to expire
Angels of Care contracts identified by vendor number 001015449 and 001014791.  The reporter's
record was filed on October 12, 2010 and the clerk's record was filed on November 12, 2010. 
Thereafter, Appellants filed four motions for extension of time to file their brief, each of which was
granted.  Appellants' brief was ultimately due on May 16, 2011.  On May 26, 2011, the Clerk of this
Court sent Appellants notice that their brief was overdue and that if Appellants failed to file a brief,
their appeal may be dismissed for want of prosecution unless, by June 6, 2011, they reasonably
explained the failure and Appellees were not significantly injured by that failure.  To date,
Appellants have not filed their brief nor have they responded to the May 26, 2011 notice.  We
therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).  The injunction order
entered by this Court on September 30, 2010 is lifted.


							_______________________________________
							J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Prosecution
Filed:   July 6, 2011